Citation Nr: 1208689	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a kidney disability.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for residuals of a head injury. 

5. Entitlement to service connection for residuals of a left clavicle injury. 

6. Entitlement to service connection for a low back disability.

7. Entitlement to service connection for sciatica.  

REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney



WITNESSES AT HEARING ON APPEAL
Veteran and S. A. 
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Veteran appeared at a hearing before a Decision Review Officer.  In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcripts of the hearings are in the Veteran's file. 

The claim of service connection for a low back disability was initially denied in a rating decision by the RO in May 1981.  The Veteran applied to reopen the claim of service connection for a low back injury and in December 2007 the RO denied the claim because the evidence was not new and material.  In July 2010, additional service records were obtained from the National Personnel Records Center (NPRC).  The additional evidence included service treatment records showing treatment for injuries sustained in a vehicle accident.  




If VA receives or associates with the file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to the requirement to submit new and material evidence.  38 C.F.R. § 3.156(c).  For this reason, the claim has been framed as reflected on the first page of this decision.  

The claims service connection for a kidney disability, a cervical spine disability, residuals of a head injury, residuals of a left clavicle injury, a low back disability and sciatica are REMANDED to the RO.


FINDINGS OF FACT

1. There is no competent medical evidence of a current right ear hearing loss disability under 38 C.F.R. § 3.385 for the purpose of VA disability compensation. 

2. A left ear hearing loss disability was not affirmatively shown to have had onset during service, a left ear hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a left ear hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss is not due to an injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.385 (2011).

2.  A left ear hearing loss disability was incurred in or aggravated by service, and a left ear hearing loss disability of the sensorineural type may not be presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in August 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, private medical records and records of the Social Security Administration.  

In December 2010, VA afforded the Veteran a VA audiological examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examination and opinion obtained in this case was sufficient, as it was predicated on a review of the Veteran's service and post-service medical records. 




The VA examiner considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims has been met.  38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303.  






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, such as sensorineural hearing loss,  there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  





In a case of a Veteran who was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 




Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran asserts that he has a bilateral hearing loss disability due to noise exposure in service.  The Veteran asserts that he was exposed to mortar attacks, rocket fire and artillery in Vietnam.  

The record shows that Veteran was in the military police and an infantry man.  As such, noise exposure is consistent with his duties in service. 

Right Ear

The service treatment records do not show any complaint, finding, or diagnosis of hearing loss.  At the time of an enlistment physical examination in July 1969, the Veteran reported that he had ear, nose and throat trouble and that he was rejected for service in June 1968 due to ear trouble.  It was noted that the Veteran had otitis.  Audiogram findings indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000 and 4000 Hertz: -5, 0, -5, and 10 in the right ear.  


On separation examination, the Veteran reported running ears.  An audiogram indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz: 15, 15, 15 and 15 in the right ear.  

After service, in October 2007 on a VA audiological examination, the Veteran complained of difficulty hearing.  He reported noise exposure including artillery fire in Vietnam.   An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of: 20, 15, 15, 20 and 20 in the right ear.  The speech recognition score, using the Maryland CNC word list, was 96 for the right ear.  The diagnosis was normal hearing through 4000 Hertz and mild sensorineural hearing loss at 6000 and 8000 Hertz.  

One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997). 

In this case, audiograms during service do not show the existence of hearing loss in the right ear under the standards of 38 C.F.R. § 3.385.  After service, there is also no evidence of hearing loss in the right ear that meets the regulatory standards of 38 C.F.R. § 3.385. 

As the record now stands, there is no satisfactory proof that the Veteran has a current hearing loss disability in his right ear that meets the VA standard of hearing disability, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385. 








Although the Veteran was exposed to noise in service, noise exposure alone is insufficient to establish service connection.  Rather, the evidence must show that such exposure caused a chronic disability.  In the absence of proof of present hearing loss disability there is no valid claim of service connection. See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).   

Regarding the Veteran's statements to the effect that he has a current bilateral hearing loss that is attributable to noise exposure during service, although he is competent to describe such symptoms as hearing difficulty and noise exposure in service, hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss is, therefore, medical in nature, that is, not capable of lay observation. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under  case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Where, as here, the question is of a medical diagnosis under VA standards, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through specialized education, training, or experience to diagnose hearing impairment under VA standards.  For this reason, the Board rejects the Veteran's statements as competent evidence sufficient to establish a diagnosis of a hearing loss disability in the right ear.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 





As there is no favorable medical evidence of a current hearing loss disability in the right ear under VA standards, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 
Left Ear

The service treatment records do not show any complaint, finding, or diagnosis of hearing loss.  At the time of an enlistment physical examination in July 1969, the Veteran reported that he had ear, nose and throat trouble and that he was rejected for service in June 1968 due to ear trouble.  It was noted that the Veteran had otitis.  Audiogram findings indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000 and 4000 Hertz: +5, -5, 0 and +5 in the left ear.  In the separation examination, the Veteran reported that he had running ears; but that he did not have hearing loss.  An audiogram indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz: 15, 15, 15 and 15 in the left ear.  

After service, in October 2007 on VA audiological examination, the Veteran complained of difficulty hearing.  He reported noise exposure, including artillery fire in Vietnam. The Veteran also reported occupational noise exposure after service.  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of: 10, 15, 10, 10, and 15 in the left ear.  The speech recognition score, using the Maryland CNC word list, was 92 for the left ear.  The diagnosis was normal hearing through 4000 Hertz and mild sensorineural hearing loss at 6000 and 8000 Hertz.  The examiner stated that the hearing loss was not due to noise exposure in service as hearing was normal during service. 

On the basis of the service treatment records alone, a hearing loss disability in the left ear under 38 C.F.R. § 3.385 was not affirmatively shown to have been present during the period of active duty, that is, there is no objective evidence of a hearing loss disability in the left ear during the period of active duty and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.



Nevertheless, in statements and testimony, the Veteran described noise exposure in Vietnam.  And the Veteran's exposure to noise during service is consistent with the circumstances and conditions of the Veteran's service and is satisfactory evidence that the Veteran experienced noise exposure during service, which answers the question of what happened, but not the questions of a current disability or of a nexus to service, and competent and credible evidence is still required to establish a current disability and nexus of the current disability to service.

As the Veteran had noise exposure during active duty, but not a hearing loss disability in the left ear under 38 C.F.R. § 3.385, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

As for chronicity, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of impaired hearing in the left ear during the period of active duty, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability in the left ear under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service.

After service, a left ear hearing loss disability was first documented in 2007. 

As the Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, his statements and testimony are also satisfactory evidence of noise exposure during the period of active duty and since. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); 





see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

While the Board finds that the Veteran is competent to describe symptoms of impaired hearing in the left ear and the Veteran's statements and testimony are credible, as it does not necessarily follow that there is a relationship between the current left ear hearing loss disability and the continuity of symptomatology that the Veteran avers, and as a hearing loss disability is not a condition under case law  that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.




A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385 . For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385 .

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that the current left ear hearing loss disability was present during a period of active duty. 

To this extent the Veteran's statements and testimony are excluded or not admissible, that is, the statements and testimony are not to be considered as favorable evidence in support of the claim.

Also, to the extent the Veteran has expressed an association between the current hearing loss disability and noise exposure in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a hearing loss disability and noise exposure in service.






As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of the current hearing loss disability under 38 C.F.R. § 3.385, the Board need not reach the question of whether or not the Veteran's statements and testimony credible.

After service, a left ear hearing loss disability was documented in 2007, well beyond the one-year period after separation from active duty in 1971  for presumptive service connection for sensorineural hearing loss as a chronic disease and service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307  and 3.309 is not established.

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a health-care professional diagnosed a left ear hearing loss disability before 2007. 

For the left ear, the VA audiologist stated that the hearing loss was not the result of military noise exposure and as hearing was normal in serviced. 

As the VA audiologist is trained in applying medical analysis to impaired hearing and as the VA audiologist accounted for the significant facts of the case to reach the conclusion submitted in the opinion, the Board finds that the opinion of the VA audiologist is persuasive evidence against the claim.  And there is no other medical evidence. 

As the only audiological opinion is against the claim, which is the only competent evidence on the material issue of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where a lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for left ear hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.  


REMAND

On the remaining claims of service connection, the Veteran asserts that the disabilities are the result of a vehicle accident in Vietnam in July 1970.  

In July 2010, the National Personnel Records Center forwarded records of inpatient treatment from the 95th Evacuation Hospital for injuries sustained in a vehicle accident in July 1970, including that the Veteran was unconscious and suffered a cerebral concussion and he had lumbar pain.  

In November 2007 on VA examinations, the records from the 95th Evacuation Hospital were not associated with the Veteran's file at the time.  As such significant facts of the case were not before the VA examiners, the examinations were inadequate.  As the evidence of record is not sufficient to decide the remaining claims, considering the applicable theories of service connection, further development under the duty to assist is needed.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:








Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current kidney disability, cervical spine disability, residuals of a head injury, residuals of a left clavicle injury, low back disability, or sciatica is due to the injuries sustained in a vehicle accident in service in July 1970? 

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that after service in August 2005 history included right hip pain and a diagnosis of sciatica.  

If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, please identify any other potential etiology, when the in-service findings are not more likely than any other to cause any current claimed disability, if any, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review. 






2.  After the development requested has been completed, if any benefit sought remains denied, furnished the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


